   Case 1:19-cv-00211-JRH-BKE Document 20 Filed 10/06/20 Page 1 of 1



                IN THE    UNITED     STATES DISTRICT     COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


ELTON M. CHRISP and
SUK CHRISP,

            Plaintiffs,

     V.                                             CV 119-211


UNITED STATES OF /AMERICA,

            Defendant.



                                    ORDER




     Before the Court is the parties' Stipulation of Voluntary

Dismissal with Prejudice. (Doc. 19.) Plaintiffs and Defendant

consent to dismissal.          Upon consideration, dismissal is proper

under Federal Rule of          Civil Procedure 41(a) (1)(A) (ii). IT IS

THEREFORE    ORDERED    that   Plaintiffs'     claims    are   DISMISSED    WITH


PREJUDICE.     The   Clerk     is   directed   to   CLOSE   this   case.    Each


party shall bear its own costs.

     ORDER    ENTERED    at    Augusta,    Georgia,     this           day    of

October, 2020.




                                      J. RAMBAL HALL,"CHIEF JUDGE
                                      ™iTEffi STATES    DISTRICT    COURT

                                      StrUTiffiRN DISTRICT OF GEORGIA
